Citation Nr: 0518986	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  00-23 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than July 9, 1997, 
for the award of a 100 percent rating for post traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The appellant had active military service from August 1968 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

By way of a complex procedural history, the Board notes that 
the appellant appealed a March 1993 RO rating decision that 
granted service connection and awarded a 50 percent 
disability evaluation for post-traumatic stress disorder 
(PTSD).  In September 1997, the Board remanded the 
appellant's increased-rating claim in order to comply with 
his August 1997 request for a Board hearing.  He was 
scheduled for a Travel Board hearing at the RO in April 1998, 
but cancelled the hearing.  Thereafter, on April 2, 1998, the 
RO received the appellant's written withdrawal of his 
substantive appeal.  See 38 C.F.R. § 20.204(b) (2004).  Then, 
on April 6, 1998, the RO received the appellant's new claim 
for an increased rating.  In January 2000, the RO awarded a 
100 percent schedular rating for the service-connected PTSD, 
effective from June 1, 1998.  The appellant then appealed the 
effective date of that award.

The appellant was scheduled for a Travel Board hearing at the 
RO in November 2001 but, in a November 2001 written 
statement, his attorney advised the RO that the appellant 
wished to withdraw his request for a Board hearing.

In a January 2002 decision, the Board granted an effective 
date of July 9, 1997, but no earlier, for the award of the 
100 percent schedular evaluation for the veteran's service- 
connected PTSD.

The appellant appealed the Board's January 2002 decision to 
the U.S. Court of Appeals for Veterans Claims (CAVC).  In 
that litigation, a Joint Motion for Remand and Stay of 
Proceedings was filed by the appellant and the VA General 
Counsel, averring that remand was required due to the then 
recent enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  In an Order of November 2002, the CAVC vacated the 
part of Board's decision that had denied an effective date 
earlier than July 9, 1997, for the award of a 100 percent 
rating for PTSD, and remanded the matter, pursuant to the 
joint motion.  A copy of the CAVC's Order in this matter has 
been placed in the claims file.

In July 2003, the Board remanded the veteran's claim to the 
RO to ensure that all new notification and development 
procedures set forth in the new VCAA were complied with and 
satisfied.

Then, in a March 2004 decision, the Board denied the 
veteran's claim for an effective date earlier than July 9, 
1997 for the award of a 100 percent rating for PTSD.

The veteran appealed the Board's March 2004 decision to the 
CAVC.  In that litigation, in November 2004, the appellant's 
brief was filed and, in March 2005, the Secretary responded 
to the appellant's brief.  

While that litigation was pending, the CAVC was advised that 
the veteran died on March [redacted], 2005.  In an Order of April 
2005, the CAVC vacated the Board's March 2004 decision and 
dismissed the appellant's judicial appeal for lack of 
jurisdiction.  A copy of the Court's Judgment in this matter 
has been placed in the claims file.


FINDINGS OF FACT

1.  In a decision of March 2004, the Board denied the 
veteran's claim for an effective date earlier than July 9, 
1997 for the award of a 100 percent rating for PTSD.

2.  The veteran appealed the Board's March 2004 decision to 
the Court of Appeals for Veterans Claims, and, in an Order 
dated in April 2005, the Court vacated the decision of the 
Board and dismissed the judicial appeal, based upon 
information that the veteran had died in March 2005.



CONCLUSION OF LAW


Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the late veteran's 
claim of entitlement to an effective date earlier than July 
9, 1997 for the award of a 100 percent rating for post-
traumatic stress disorder.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, in the March 2004 decision, the Board denied 
the veteran's claim for an effective date earlier than July 
9, 1997 for the award of a 100 percent rating for PTSD.  
After the veteran appealed the Board's March 2004 decision to 
the CAVC, and while that litigation was still pending, the 
court was advised that the veteran had died in March 2005.  
In response, the CAVC completed its action in the case by 
ordering the Board's decision vacated and dismissing the 
judicial appeal.  Thus, the matter is no longer before the 
CAVC, and is again pending before the Board.

It is unfortunate that the veteran died during the pendency 
of the appeal.  However, as a matter of law, veterans' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  This appeal on the merits has become moot by virtue 
of the death of the veteran, and must be dismissed for lack 
of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of any derivative claim that may be 
brought by a survivor of the veteran.  38 C.F.R. § 20.1106 
(2004).




ORDER

The appeal as to the issue of entitlement to an effective 
date earlier than July 9, 1997 for the award of a 100 percent 
rating for posttraumatic stress disorder is dismissed.




	                        
____________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


